Exhibit 10.3

EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED OPERATING AGREEMENT

of

EVOLENT HEALTH LLC

Dated as of June 4, 2015

 

 

THE COMMON UNITS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH COMMON UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1    DEFINED TERMS   

Section 1.01.

 

Definitions

     2   

Section 1.02.

 

Other Definitional and Interpretative Provisions

     7    ARTICLE 2    ORGANIZATION   

Section 2.01.

 

Formation; Amendment and Restatement

     8   

Section 2.02.

 

Company Name

     8   

Section 2.03.

 

Purposes of the Company

     8   

Section 2.04.

 

Principal Place of Business

     8   

Section 2.05.

 

Registered Office and Agent

     8   

Section 2.06.

 

Qualification in Other Jurisdictions

     8   

Section 2.07.

 

Term

     8   

Section 2.08.

 

No State-law Partnership

     8    ARTICLE 3    CAPITALIZATION   

Section 3.01.

 

Common Units; Capitalization

     8   

Section 3.02.

 

Authorization and Issuance of Additional Common Units

     9   

Section 3.03.

 

Repurchase or Redemption of Class A Shares

     10   

Section 3.04.

 

Repurchase or Redemption of Class B Shares

     11   

Section 3.05.

 

Repurchase or Redemption of Other Capital Stock

     11   

Section 3.06.

 

Changes in Common Stock

     11    ARTICLE 4    MEMBERS   

Section 4.01.

 

Names and Addresses

     11   

Section 4.02.

 

No Liability for Status as Member

     11   

Section 4.03.

 

Disclaimer of Certain Duties

     11   

Section 4.04.

 

Transactions Between Members and the Company

     12   

Section 4.05.

 

Meeting of Members

     12   

Section 4.06.

 

Action by Members Without Meeting

     13   

Section 4.07.

 

Limited Rights of Members

     13    ARTICLE 5    DISTRIBUTIONS   

Section 5.01.

 

Distributions

     13   

Section 5.02.

 

Distributions for Payment of Income Tax

     13   

Section 5.03.

 

Limitations on Distributions

     14   

Section 5.04.

 

Withholding

     14    ARTICLE 6    ALLOCATIONS AND TAX MATTERS   

Section 6.01.

 

Capital Accounts and Adjusted Capital Accounts

     14   

Section 6.02.

 

Additional Capital Contributions

     15   

Section 6.03.

 

Allocations of Net Profits and Net Losses

     15   

Section 6.04.

 

Special Allocations

     15   

Section 6.05.

 

Allocation for Income Tax Purposes

     16   

Section 6.06.

 

Other Allocation Rules

     16   

Section 6.07.

 

Regulatory Compliance

     17   

Section 6.08.

 

Certain Costs and Expenses

     17   

 

i



--------------------------------------------------------------------------------

    ARTICLE 7    MANAGEMENT AND CONTROL OF BUSINESS   

Section 7.01.

 

Management

     17   

Section 7.02.

 

Certain Covenants

     17   

Section 7.03.

 

Investment Company Act

     18    ARTICLE 8    OFFICERS   

Section 8.01.

 

Officers

     18   

Section 8.02.

 

Other Officers and Agents

     18   

Section 8.03.

 

Chief Executive Officer

     18   

Section 8.04.

 

Treasurer

     18   

Section 8.05.

 

Secretary

     18   

Section 8.06.

 

Other Officers

     18    ARTICLE 9    TRANSFERS OF INTERESTS; ADMITTANCE OF NEW MEMBERS   

Section 9.01.

 

Transfer of Common Units

     18   

Section 9.02.

 

Transfer of Evolent Health, Inc.’s Interest

     19   

Section 9.03.

 

Recognition of Transfer; Substituted and Additional Members

     19   

Section 9.04.

 

Expense of Transfer; Indemnification

     20   

Section 9.05.

 

Exchange Agreement

     20   

Section 9.06.

 

Restrictions on Business Combination Transactions

     20    ARTICLE 10    DISSOLUTION AND TERMINATION   

Section 10.01.

 

Dissolution

     21   

Section 10.02.

 

Termination

     22    ARTICLE 11    EXCULPATION AND INDEMNIFICATION   

Section 11.01.

 

Exculpation

     22   

Section 11.02.

 

Indemnification

     22   

Section 11.03.

 

Expenses

     23   

Section 11.04.

 

Non-Exclusivity

     23   

Section 11.05.

 

Insurance

     23    ARTICLE 12    ACCOUNTING AND RECORDS; TAX MATTERS   

Section 12.01.

 

Accounting and Records

     23   

Section 12.02.

 

Tax Returns

     23   

Section 12.03.

 

Tax Partnership

     24   

Section 12.04.

 

Tax Elections

     24   

Section 12.05.

 

Tax Matters Member

     24    ARTICLE 13    ARBITRATION    ARTICLE 14    MISCELLANEOUS PROVISIONS
  

Section 14.01.

 

Entire Agreement

     25   

Section 14.02.

 

Binding on Successors

     25   

Section 14.03.

 

Managing Member’s Business

     25   

Section 14.04.

 

Governing Law

     26   

Section 14.05.

 

Headings

     26   

Section 14.06.

 

Severability

     26   

 

ii



--------------------------------------------------------------------------------

Section 14.07.

Notices

  26   

Section 14.08.

Amendments

  26   

Section 14.09.

Consent to Jurisdiction

  27   

Section 14.10.

WAIVER OF JURY TRIAL

  27   

Section 14.11.

Tax Receivables Agreement

  27   

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED OPERATING AGREEMENT

of

EVOLENT HEALTH LLC

This THIRD AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) of Evolent
Health LLC, a Delaware limited liability company ( the “Company”), dated as of
June 4, 2015 is adopted, executed and agreed to, for good and valuable
consideration, by Evolent Health, Inc., a Delaware corporation (“Evolent Health,
Inc.”), TPG Eagle Holdings, L.P., a Delaware limited partnership (“TPG”), The
Advisory Board Company, a Delaware corporation (“The Advisory Board”), and
Ptolemy Capital, LLC, a Delaware limited liability company (“Ptolemy”), as
Members. Capitalized terms used but not simultaneously defined are defined in or
by reference to Section 1.01.

W I T N E S S E T H:

WHEREAS, the Company was formed as a limited liability company on September 3,
2013, pursuant to the Delaware Limited Liability Company Act (6 Del.C. §18-101,
et seq.) (as amended from time to time, the “Delaware LLC Act”) by the filing of
its Certificate of Formation (as amended, the “Certificate”) with the Secretary
of State;

WHEREAS, Evolent Health, Inc. and the Company have entered into an underwriting
agreement with the several underwriters named therein, providing for the initial
public offering (the “IPO”) of Class A Shares (as defined below) of Evolent
Health, Inc.;

WHEREAS, prior to the execution hereof, Evolent Health Holdings, Inc., a
Delaware corporation (the predecessor to Evolent Health, Inc., “Holdings”), TPG
and The Advisory Board were the sole members of the Company under the Second
Amended and Restated Operating Agreement of the Company, dated as of January 6,
2014 (the “Prior Operating Agreement”), pursuant to which the Company has
heretofore been governed;

WHEREAS, in connection with the IPO (i) the preferred units of the Company will
be converted into common units of the Company, (ii) the Prior Operating
Agreement will hereby be amended and restated to establish two classes of equity
consisting of the Class A common units (as defined below) to be held by Evolent
Health, Inc. and Class B common units (as defined below) to be initially held by
TPG, The Advisory Board Company and Ptolemy (collectively, the “Class B
Members”) in the amounts set forth opposite each Member’s name in Exhibit A
hereto, (iii) the shares of preferred stock of Holdings will be converted into
common stock of Holdings, (iv) pursuant to a series of share exchanges and
contributions, Evolent Health, Inc. will issue Class A Shares to certain
pre-merger stockholders of Holdings and an affiliate of TPG and Class B Shares
to the Class B Members in an amount equal to the number of Class B common units
issued to such Class B Member, and pursuant to a series of mergers, Holdings and
an affiliate of TPG will merge with and into Evolent Health, Inc. with Evolent
Health, Inc. continuing as the surviving entity and, in connection with such
mergers, Evolent Health, Inc. will issue Class A Shares to the other pre-merger
stockholders of Holdings, (v) Evolent Health, Inc., the Company, TPG, The
Advisory Board and Ptolemy will enter into an Exchange Agreement (as defined
below), pursuant to which TPG and The Advisory Board will be permitted to
exchange Class B common units (together with the corresponding number of Class B
Shares) for Class A Shares and (vi) Evolent Health, Inc. will contribute the net
proceeds of the IPO to the Company in exchange for Class A common units
(collectively, the “IPO Transactions”); and

WHEREAS, Evolent Health, Inc., TPG and The Advisory Board desire to amend and
restate the Prior Operating Agreement as set forth herein to give effect to the
IPO Transactions and reflect the admission of Evolent Health, Inc. as a Member
and as sole managing member and the admission of Ptolemy as a Member.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Members and the Company hereby agree as follows:

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or
period, adjusted as follows:

(a) increased by the sum of (x) any amounts which such Member is obligated or
has agreed to contribute (but has not yet contributed) to the Company and
(y) the amounts which such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Treas. Reg. §1.704-1(b)(2)(ii)(c), Treas. Reg.
§1.704-2(g)(1) and Treas. Reg. §1.704-2(i)(5); and

(b) decreased by the items described in subclauses (4), (5) and (6) of Treas.
Reg. §1.704-1(b)(2)(ii)(d) with respect to such Member.

“Affiliate” means, when used with respect to a specified Person, any Person
which (a) directly or indirectly Controls, is Controlled by or is Under Common
Control with such specified Person, (b) is an officer, director, general
partner, trustee or manager of such specified Person or of a Person described in
clause (a), or (c) is a Relative of such specified Person or of an individual
described in clause (a) or (b).

“Agreement” is defined in the preamble.

“Applicable Law” means, to the extent applicable to the Company or its
activities or any Member, as applicable: (a) all U.S. federal and state statutes
and laws and all statutes and laws of foreign countries; (b) all rules and
regulations (including interpretations thereof) of all regulatory agencies,
organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.

“Assumed Tax Liability” means, with respect to a Member and as of any relevant
determination date, an amount equal to the product of (A) the cumulative excess
of the taxable income over taxable losses allocated and reasonably expected by
the Managing Member to be allocated to such Member for periods from the
Effective Time through such determination date, to the extent such losses may
offset such income, but calculated without regard to (x) any taxable gain or
loss from the sale or other disposition of all or substantially all of the
assets of the Company, and (y) any tax deductions or basis adjustments of any
Member arising under Section 743 of the Code, and (B) the highest combined
marginal federal, state and local tax rate then applicable (including Medicare
Contribution tax on net investment income) to an individual (or, if higher, to a
corporation) resident in San Francisco, California (taking into account the
deductibility of state and local taxes subject to the limitations in Sections 67
and 68 of the Code and adjusted to the extent necessary to calculate federal,
state and local tax liability separately so as to take into account for the
purposes of calculating the assumed state and local tax component of a Member’s
Assumed Tax Liability the calculation under the applicable state and local tax
laws of taxable income and taxable losses and the extent to which such losses
may offset such income) increased, if necessary, to take into account any
alternative minimum tax, where such Member is subject to alternative minimum tax
rates and rules in years in which the alternative minimum tax applies (assuming,
for purposes of determining whether a Member is subject to alternative minimum
tax and the amount of such tax, that such Member’s only income is the taxable
income allocated by this Agreement as of the relevant determination date and
that such Member is an individual resident in San Francisco, California).

“Book Value” means, with respect to any property, such property’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Book Value of any property contributed by a Member to the
Company shall be the Fair Market Value of such property as reasonably determined
by the Managing Member;

(b) The Book Values of all properties shall be adjusted to equal their
respective Fair Market Values as determined in the Managing Member’s discretion
in connection with (i) the acquisition of an interest in the Company by any new
or existing Member in exchange for more than a de minimis capital contribution
to the Company, (ii) the distribution by the Company to a Member of more than a
de minimis amount of property as consideration for an interest in the Company,
or (iii) the liquidation of the Company within the meaning of Treas. Reg.
§1.704-1(b)(2)(ii)(g) (other than pursuant to Section 708(b)(1)(B) of the Code);

 

2



--------------------------------------------------------------------------------

(c) The Book Value of property distributed to a Member shall be the Fair Market
Value of such property as determined by the Managing Member; and

(d) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted tax basis of such property pursuant to
Section 734(b) of the Code or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Reg. §1.704-1 (b)(2)(iv)(m) and clause (f) of the definition
of Net Profits and Net Losses; provided, however, that Book Value shall not be
adjusted pursuant to this clause (d) to the extent the Managing Member
determines that an adjustment pursuant to clause (b) hereof is necessary or
appropriate in connection with the transaction that would otherwise result in an
adjustment pursuant to this clause (d).

If the Book Value of property has been determined or adjusted pursuant to clause
(b) or (d) hereof, such Book Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such property for purposes of
computing Net Profits and Net Losses and other items allocated pursuant to
Article 6.

“Business Combination Transaction” is defined in the Evolent Charter.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

“Capital Account” is defined in Section 6.01(a).

“Capital Contribution” means the amount of all cash capital contributions by a
Member to the Company and the Fair Market Value of any property contributed by a
Member to the Company (net of any liabilities secured by such property that the
Company is considered to assume or take subject to under Section 752 of the
Code).

“Certificate” is defined in the recitals.

“Class A common units” is defined in Section 3.01(a).

“Class A Shares” means the class A common stock, par value $0.01 per share, of
Evolent Health, Inc.

“Class B common units” is defined in Section 3.01(a).

“Class B Member” is defined in the recitals.

“Class B Shares” means the class B common stock, par value $0.01 per share, of
Evolent Health, Inc.

“Code” means the Internal Revenue Code of 1986, as amended.

“common unit” is defined in Section 3.01(a).

“Company” is defined in the preamble.

“Company Minimum Gain” means “partnership minimum gain” as that term is defined
in Treas. Reg. §1.704-2(d).

“Consolidated Transaction” is defined in Section 9.06(b).

“Control,” including the correlative terms “Controlling,” “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Delaware LLC Act” is defined in the recitals.

 

3



--------------------------------------------------------------------------------

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to property for such taxable year, except that with
respect to any property the Book Value of which differs from its adjusted tax
basis at the beginning of such taxable year, Depreciation shall be an amount
which bears the same ratio to such beginning Book Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such taxable
year bears to such beginning adjusted tax basis; provided that if the adjusted
tax basis of any property at the beginning of such taxable year is zero,
Depreciation with respect to such property shall be determined with reference to
such beginning value using any reasonable method selected by the Managing
Member.

“Designating Stockholders” is defined in Section 11.02.

“Dispute” is defined in Article 13.

“Economic Risk of Loss” has the meaning assigned to such term in Treas. Reg.
§1.752-2(a).

“Effective Time” means immediately prior to the completion of the IPO.

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests, other share capital or securities containing any profit participation
features, (b) any securities directly or indirectly convertible or exercisable
into or exchangeable for any capital stock, membership interests, other share
capital or securities containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible or exercisable into or
exchangeable for any capital stock, membership interests, other share capital or
securities containing any profit participation features, (d) any share
appreciation rights, phantom share rights or other similar rights, or (e) any
equity securities, rights or instruments issued or issuable with respect to any
of the foregoing referred to in clauses (a) through (d) above in connection with
a combination, subdivision, recapitalization, merger, consolidation, conversion,
share exchange or other reorganization or similar event or transaction.

“Evolent Charter” is defined in Section 9.06.

“Evolent Health, Inc.” is defined in the Preamble.

“Exchange” is defined in the Exchange Agreement.

“Exchange Agreement” means the Exchange Agreement dated as of the date hereof
among Evolent Health, Inc., the Company, TPG, The Advisory Board and Ptolemy.

“Exchange Rate” is defined in the Exchange Agreement.

“Fair Market Value” means, with respect to specified property as of any date,
the fair market value for such property as between a willing buyer under no
compulsion to buy and a willing seller under no compulsion to sell in an
arm’s-length transaction occurring on such date, taking into account all
relevant factors determinative of value (including in the case of securities any
restrictions on transfer applicable thereto), as is reasonably determined in
good faith by the Managing Member.

“Fiscal Year” means, except as otherwise required by Applicable Law, for the
Company’s financial reporting and federal income tax purposes, a period
commencing January 1 and ending December 31 of each year, or such other period
as the Managing Member may determine.

“Holdings” is defined in the recitals.

“Indemnitee” is defined in Section 11.02.

“Initiating Party” is defined in Article 13.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

4



--------------------------------------------------------------------------------

“IPO” is defined in the recitals.

“Losses” is defined in Section 11.02.

“Majority Holders,” at any time, means Members collectively holding a majority
of the Class B common units at such time outstanding; provided, however, that if
the outstanding Class B common units represent less than 50% of the aggregate
Class B common units issued at the Effective Time, “Majority Holders” shall mean
the Managing Member.

“Managing Member” means Evolent Health, Inc.

“Member” means each Person listed on Exhibit A hereto and each other Person that
becomes a member of the Company as provided herein, so long as such Person
continues as a member of the Company.

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treas. Reg. §1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treas. Reg. §1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Treas. Reg. §1.704-2(i)(1).

“Net Profits” and “Net Losses” for any Fiscal Year or other period means,
respectively, an amount equal to the Company’s taxable income or loss for such
taxable year, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits and Net Losses pursuant to
this definition of “Net Profits” and “Net Losses” shall be added to such taxable
income or loss;

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition of “Net Profits”
and “Net Losses” shall be subtracted from such taxable income or loss;

(c) In the event the Book Value of any asset is adjusted pursuant to clause (b),
clause (c) or clause (d) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Net Profits or Net Losses;

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year;

(f) To the extent an adjustment to the adjusted tax basis of any asset pursuant
to Section 734(b) of the Code is required, pursuant to Treas. Reg.
§1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Net Profits
or Net Losses; and

 

5



--------------------------------------------------------------------------------

(g) Any items that are allocated pursuant to Section 6.04 shall be determined by
applying rules analogous to those set forth in clauses (a) through (f) hereof
but shall not be taken into account in computing Net Profits and Net Losses.

“Nonrecourse Deductions” is defined in Treas. Reg. §1.704-2(b)(1).

“Notice” is defined in Section 14.07.

“Panel” is defined in Article 13.

“Percentage Interest” of each Member is set forth on Exhibit A hereto, which may
be amended from time to time and which shall be equal to a fraction (expressed
as a percentage), the numerator of which is the number of Class A common units
and Class B common units held by such Member and the denominator of which is the
number of Class A common units and Class B common units held by all the Members
(it being understood that if the Company hereafter issues any Equity Securities
other than Class A common units or Class B common units, then this definition
shall be changed pursuant to an amendment of this Agreement in accordance with
the terms hereof).

“Permitted Transferee” means (i) the spouse of such Member, (ii) any trust, or
family partnership or family limited liability company, the sole beneficiary of
which is such Member, the spouse of, or any Person related by blood or adoption
to, such Member, (iii) an Affiliate of such Member, (iv) in the context of a
distribution by such Member to its direct or indirect equity owners
substantially in proportion to such ownership, the partners, members or
stockholders of such Member, or the partners, members or stockholders of such
partners, members or stockholders and (v) any Member.

“Permitted Transferee Member” means a Permitted Transferee that is admitted as a
Member pursuant to the terms of this Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee, or entity in a representative
capacity, and any government or agency or political subdivision thereof.

“Prior Operating Agreement” is defined in the Preamble.

“Ptolemy” is defined in the Preamble.

“Registration Rights Agreement” means the Registration Rights Agreement, by and
among Evolent Health, Inc., TPG, The Advisory Board, UPMC, Ptolemy and the other
parties thereto.

“Regulatory Allocations” is defined in Section 6.04(b).

“Relative” means any Person’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships and any Person sharing such Person’s household
(other than a tenant or employee).

“Responding Party” is defined in Article 13.

“Restricted Transaction” is defined in Section 9.06(a).

“Secretary of State” means the Secretary of State of the State of Delaware.

“Securities Act” means the Securities Act of 1933, as amended.

 

6



--------------------------------------------------------------------------------

“Share Exchange” means a share exchange involving more than 50% of the shares of
common stock of Evolent Health, Inc. Share exchanges effected in accordance with
the Exchange Agreement shall not constitute a “Share Exchange” for purposes of
this Agreement.

“Stockholders Agreement” means the Stockholders Agreement dated as of the date
hereof among Evolent Health, Inc., The Advisory Board, TPG and UPMC.

“Subsidiary” means (a) any corporation, limited liability company or other
entity, a majority of the capital stock or other equity interests of which
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions is at the time owned, directly or
indirectly, with power to vote, by the Company or any direct or indirect
Subsidiary of the Company or (b) a partnership in which the Company or any
direct or indirect Subsidiary is a general partner.

“Subsidiary Partnership” means an entity which is a partnership for U.S. federal
income tax purposes and which is Controlled by the Company.

“Tax Distributions” is defined in Section 5.02(a).

“Tax Matters Member” is defined in Section 12.05(a).

“Tax Receivables Agreement” means the tax receivables agreement dated as of the
date hereof, by and among Evolent Health, Inc., TPG BDH, The Advisory Board,
UPMC, Ptolemy and certain holders of Class A Shares.

“The Advisory Board” is defined in the Preamble.

“TPG” is defined in the Preamble.

“TPG BDH” means TPG Growth II BDH, L.P., a Delaware limited partnership.

“Transfer” is defined in Section 9.01.

“Transaction Documents” means, collectively, this Agreement, the Exchange
Agreement, the Registration Rights Agreement and the Tax Receivables Agreement.

“Treasury Regulations” or “Treas. Reg.” means the Federal income tax regulations
promulgated under the Code, as such Treasury Regulations may be amended from
time to time (it being understood that all references herein to specific
sections of the Treasury Regulations shall be deemed also to refer to any
corresponding provisions of succeeding Treasury Regulations).

“UPMC” means UPMC, a Pennsylvania nonprofit corporation.

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Annexes
are to Articles, Sections, Exhibits and Annexes of this Agreement unless
otherwise specified. Any capitalized term used in any Exhibit and not otherwise
defined therein has the meaning ascribed to such term in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, restated, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law,” “laws” or to a particular
statute or law shall be deemed also to include any and all Applicable Laws.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATION

Section 2.01. Formation; Amendment and Restatement. The Company was formed as a
Delaware limited liability company under and pursuant to the Delaware LLC Act.
The Members agree to continue the Company as a limited liability company under
the Delaware LLC Act, upon the terms and subject to the conditions set forth in
this Agreement. The rights, powers, duties, obligations and liabilities of the
Members shall be determined pursuant to the Delaware LLC Act and this Agreement.
To the extent that the rights, powers, duties, obligations and liabilities of
any Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Delaware LLC Act, control.

Section 2.02. Company Name. The name of the Company is Evolent Health LLC. The
business of the Company may be conducted under that name or such other names as
the Managing Member may from time to time designate; provided, however, that the
Company complies with Applicable Law relating to name changes and the use of
fictitious and assumed names.

Section 2.03. Purposes of the Company. The purposes of the Company are to carry
on any lawful business or activity and to have and exercise all of the powers,
rights and privileges which a limited liability company organized pursuant to
the Delaware LLC Act may have and exercise. The Company shall not conduct any
business which is forbidden by or contrary to Applicable Law.

Section 2.04. Principal Place of Business. The principal place of business of
the Company shall be 800 N. Glebe Road, Suite 500, Arlington, Virginia, 22203 or
such other place as the Managing Member may designate from time to time. The
Company may establish or abandon from time to time such additional offices and
places of business as the Managing Member may deem appropriate in the conduct of
the Company’s business.

Section 2.05. Registered Office and Agent. The name of the registered agent for
service of process of the Company and the address of the Company’s registered
office in the State of Delaware shall be Corporation Service Company, 2711
Centerville Road, Suite 400, City of Wilmington, New Castle County, Delaware,
19808-1646, or such other agent or office in the State of Delaware as the
Managing Member or the officers may from time to time determine.

Section 2.06. Qualification in Other Jurisdictions. The Managing Member or a
duly authorized officer of the Company shall execute, deliver and file
certificates (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in the jurisdictions in which the Company may
wish to conduct business. In those jurisdictions in which the Company may wish
to conduct business in which qualification or registration under assumed or
fictitious names is required or desirable, the Managing Member or a duly
authorized officer of the Company shall cause the Company to be so qualified or
registered in compliance with Applicable Law.

Section 2.07. Term. The term of the Company shall continue indefinitely unless
the Company is dissolved in accordance with the provisions of this Agreement and
the Delaware LLC Act.

Section 2.08. No State-law Partnership. The Members intend that the Company
shall not be a partnership (including a limited partnership) or joint venture,
and that no Member or officer shall be a partner or joint venturer of any other
Member or officer by virtue of this Agreement, for any purposes other than as is
set forth in the last sentence of this Section 2.08, and this Agreement shall
not be construed to the contrary. The Members intend that the Company be treated
as a partnership for U.S. federal income tax purposes and under state tax laws,
and the Company shall not elect to be treated as an association taxable as a
corporation.

ARTICLE 3

CAPITALIZATION

Section 3.01. Common Units; Capitalization.

(a) Common Units; Capitalization. Each Member’s interest in the Company,
including such Member’s interest, if any, in the capital, income, gain, loss,
deduction and expense of the Company and the right to vote, if any, on certain
Company matters as provided in this Agreement, shall be represented by units of
limited liability

 

8



--------------------------------------------------------------------------------

company interest (each, a “common unit”). The Company shall have two authorized
classes of common units designated “Class A common units” and “Class B common
units.” The total number of authorized common units consists of an unlimited
number of authorized Class A common units and 100,000,000 Class B common units.
The ownership by a Member of common units shall entitle such Member to
allocations of profits and losses and other items and distributions of cash and
other property as is set forth in Article 5 and Article 6, respectively.

(b) Issuances of Class A Common Units to Managing Member. At the Effective Time,
the preferred units of the Company will be converted into common units of the
Company, and the Company shall convert such common units and the previously
outstanding common units of Evolent Health, Inc. issued pursuant to the Prior
Operating Agreement into the number of Class A common units set forth opposite
its name under the column “Class A Common Units” on Exhibit A. Immediately
following the IPO, the Managing Member shall hold all Class A common units and
additional Class A common units may only be issued to the Managing Member in
accordance with the terms and conditions of this Agreement. After the Effective
Time, for each Class A common unit the Company issues to the Managing Member,
Evolent Health, Inc. shall issue a number of Class A Shares based on the
Exchange Rate then in effect.

(c) Issuances of Class B Common Units. At the Effective Time, the preferred
units of the Company will be converted into common units of the Company, and the
Company shall convert such common units of the Class B Members issued pursuant
to the Prior Operating Agreement into the number of Class B common units set
forth opposite such Member’s name under the column “Class B Common Units” on
Exhibit A. After the Effective Time, for each Class B common unit the Company
issues to a Member, Evolent Health, Inc. shall issue one Class B Share to such
Member.

(d) Members. The Managing Member and the Persons listed on Exhibit A are the
sole Members of the Company as of the date hereof. Exhibit A may be amended by
the Company from time to time in accordance with Section 4.01, but may not be
amended to reduce the economic rights of a Member, unless solely to reflect a
transfer or exchange of the units of such Member.

(e) Certificates; Legends. Common units shall be issued in uncertificated form;
provided that, at the request of any Member, the Managing Member shall cause the
Company to issue one or more certificates to any such Member holding Class B
common units representing in the aggregate the Class B common units held by such
Member. If any certificate representing Class B common units is issued, then
such certificate shall bear a legend substantially in the following form:

THIS CERTIFICATE EVIDENCES CLASS B COMMON UNITS REPRESENTING A MEMBERSHIP
INTEREST IN EVOLENT HEALTH LLC AND IS A SECURITY WITHIN THE MEANING OF ARTICLE 8
OF THE UNIFORM COMMERCIAL CODE. THE MEMBERSHIP INTEREST IN EVOLENT HEALTH LLC
REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
THEREWITH. THE MEMBERSHIP INTEREST IN EVOLENT HEALTH LLC REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE THIRD
AMENDED AND RESTATED OPERATING AGREEMENT OF EVOLENT HEALTH LLC, DATED AS OF
JUNE 4, 2015, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

Section 3.02. Authorization and Issuance of Additional Common Units.

(a) The Managing Member shall have the right to cause the Company to issue
and/or create and issue at any time after the date hereof, and for such amount
and form of consideration as the Managing Member may determine, additional
common units (of Class A common units, Class B common units or new classes) or
other Equity Securities of the Company (including creating classes or series
thereof having such powers, designations, preferences and rights as may be
determined by the Managing Member), subject to Section 14.08. The Managing
Member shall have the power to make such amendments to this Agreement in order
to provide for such powers, designations, preferences and rights as the Managing
Member in its discretion deems necessary or appropriate to give effect to such
additional authorization or issuance in accordance with the provisions of this
Section 3.02(a), subject to Section 14.08.

 

9



--------------------------------------------------------------------------------

(b) At any time Evolent Health, Inc. issues one or more Class A Shares (other
than an issuance of the type covered by Section 3.02(d) or an issuance to a
holder of Class B common units in exchange for a Class B common unit and a share
of our Class B Shares pursuant to the Exchange Agreement), Evolent Health, Inc.
shall promptly contribute to the Company all the net proceeds (if any) received
by Evolent Health, Inc. with respect to such Class A Share or Class A Shares.
Upon the contribution by Evolent Health, Inc. to the Company of all of such net
proceeds so received by Evolent Health, Inc., the Managing Member shall cause
the Company to issue a number of Class A common units determined based upon the
Exchange Rate then in effect, registered in the name of Evolent Health, Inc.

(c) At any time Evolent Health, Inc. issues Class A Shares to a holder of Class
B common units in exchange for a Class B common unit and one Class B Share
pursuant to the Exchange Agreement, the Company shall cancel such Class B common
unit pursuant to Section 2.01(b)(iv) of the Exchange Agreement. Upon the
cancellation by the Company of the Class B common unit so received by Evolent
Health, Inc., the Managing Member shall cause the Company to issue a number of
Class A common units determined based upon the Exchange Rate then in effect,
registered in the name of Evolent Health, Inc.

(d) At any time Evolent Health, Inc. issues one or more shares of capital stock
of Evolent Health, Inc. (other than Class A Shares or Class B Shares), Evolent
Health, Inc. shall contribute all (but not less than all) the net proceeds (if
any) received by Evolent Health, Inc. with respect to such share or shares of
capital stock to the Company. After Evolent Health, Inc. contributes to the
Company all (but not less than all) such net proceeds so received by Evolent
Health Inc., then, subject to the provisions of Section 3.02(a) and
Section 14.08, the Managing Member shall cause the Company to issue a
corresponding number of common units or other Equity Securities of the Company
(other than Class A common units or Class B common units) (such corresponding
number of common units to be determined in good faith by the Managing Member,
taking into account the powers, designations, preferences and rights of such
capital stock) registered in the name of Evolent Health, Inc. For the avoidance
of doubt, such common units or other Equity Securities will have the same
economic rights as such capital stock of Evolent Health, Inc.

(e) At any time Evolent Health, Inc. issues one or more Class A Shares in
connection with an equity incentive program, whether such share or shares are
issued upon exercise (including cashless exercise) of an option, settlement of a
restricted stock unit, as restricted stock or otherwise, the Managing Member
shall cause the Company to issue a corresponding number of Class A common units,
registered in the name of Evolent Health, Inc. (determined based upon the
Exchange Rate then in effect); provided that Evolent Health, Inc. shall be
required to contribute all (but not less than all) the net proceeds (if any)
received by Evolent Health, Inc. from or otherwise in connection with such
issuance of one or more Class A Shares, including the exercise price of any
option exercised, to the Company. If any such Class A Shares so issued by
Evolent Health, Inc. in connection with an equity incentive program are subject
to vesting or forfeiture provisions, then the Class A common units that are
issued by the Company to Evolent Health, Inc. in connection therewith in
accordance with the preceding provisions of this Section 3.02(d) shall be
subject to vesting or forfeiture on the same basis; if any of such Class A
Shares vest or are forfeited, then a corresponding number of the Class A common
units (determined based upon the Exchange Rate then in effect) issued by the
Company in accordance with the preceding provisions of this Section 3.02(d)
shall automatically vest or be forfeited. Any cash or property held by either
Evolent Health, Inc. or the Company or on either’s behalf in respect of
dividends paid on restricted Class A Shares that fail to vest shall be returned
to the Company upon the forfeiture of such restricted Class A Shares.

(f) For purposes of this Section 3.02, “net proceeds” means gross proceeds to
Evolent Health, Inc. from the issuance of Class A Shares or other securities
less all reasonable bona fide out-of-pocket fees and expenses of Evolent Health,
Inc., the Company and their respective Subsidiaries actually incurred in
connection with such issuance.

Section 3.03. Repurchase or Redemption of Class A Shares. If, at any time, any
Class A Shares are repurchased or redeemed (whether by exercise of a put or
call, automatically or by means of another arrangement) by Evolent Health, Inc.
for cash, then the Managing Member shall cause the Company, immediately prior to
such repurchase or redemption of Class A Shares, to redeem a corresponding
number of Class A common units held by

 

10



--------------------------------------------------------------------------------

Evolent Health, Inc. (determined based upon the Exchange Rate then in effect),
at an aggregate redemption price equal to the aggregate purchase or redemption
price of the Class A Share or Class A Shares being repurchased or redeemed by
Evolent Health, Inc. (plus any reasonable expenses related thereto) and upon
such other terms as are the same for the Class A Share or Class A Shares being
repurchased or redeemed by Evolent Health, Inc.

Section 3.04. Repurchase or Redemption of Class B Shares. Class B Shares shall
not be repurchased or redeemed (whether by exercise of a put or call,
automatically or by means of another arrangement) other than pursuant to the
Exchange Agreement.

Section 3.05. Repurchase or Redemption of Other Capital Stock. If, at any time,
any shares of capital stock of Evolent Health, Inc. (other than Class A Shares
or Class B Shares) are repurchased or redeemed (whether by exercise of a put or
call, automatically or by means of another arrangement) by Evolent Health, Inc.
for cash, then the Managing Member shall cause the Company, immediately prior to
such repurchase or redemption of such shares, to redeem a corresponding number
of common units or other Equity Securities described in Section 3.02(c) held by
Evolent Health, Inc., at an aggregate redemption price equal to the aggregate
purchase or redemption price of such capital stock being repurchased or redeemed
by Evolent Health, Inc. (plus any reasonable expenses related thereto), and upon
such other terms as are the same for such capital stock being repurchased or
redeemed by Evolent Health, Inc.

Section 3.06. Changes in Common Stock. Any subdivision (by stock split, stock
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, recapitalization or otherwise) of Class A
Shares, Class B Shares or other capital stock of Evolent Health, Inc. shall be
accompanied by an identical subdivision or combination, as applicable, of the
Class A common units, Class B common units or other Equity Securities, as
applicable.

ARTICLE 4

MEMBERS

Section 4.01. Names and Addresses. The names and addresses of the Members are
set forth on Exhibit A attached hereto and made a part hereof. The Managing
Member shall cause Exhibit A to be amended from time to time to reflect the
admission of any additional Member, the withdrawal or termination of any Member,
receipt by the Company of notice of any change of address of a Member or the
occurrence of any other event requiring amendment of Exhibit A, including a
change in the number of common units held by any Member.

Section 4.02. No Liability for Status as Member. The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company; and no
Member shall have any personal liability whatsoever solely by reason of its
status as a Member, whether to the Company or to any creditor of the Company,
for the debts, obligations or liabilities of the Company or for any of its
losses beyond the amount of such Member’s personal obligation to pay its Capital
Contribution to the Company, and as otherwise set forth in the Delaware LLC Act
or under Applicable Law. Except as otherwise expressly provided in the Delaware
LLC Act, the liability of each Member for Capital Contributions shall be limited
to the amount of Capital Contributions required to be made by such Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
In no event shall any Member enter into any agreement or instrument that would
create or purport to create personal liability on the part of any other Member
for any debts, obligations or liabilities of the Company without the prior
written consent of such other Member. It is acknowledged and agreed that no
Member is obligated to pay or make any future Capital Contribution to the
Company.

Section 4.03. Disclaimer of Certain Duties.

(a) Certain Business Activities.

(i) Subject to Section 4.03(b) and any contractual obligations by which the
Company or any or all of the Members may be bound from time to time, none of the
Members nor any of their Affiliates shall have a duty to refrain from engaging
directly or indirectly, in the same or similar business activities or lines of
business as the Company or any of the Company’s Affiliates, including those
business activities or lines of business deemed to be competing with the Company
or any of the Company’s Affiliates. To the fullest

 

11



--------------------------------------------------------------------------------

extent permitted by law none of the Members nor any of their Affiliates, nor any
of their respective officers or directors, shall be liable to the Company or its
Members, or to any Affiliate of the Company or such Affiliates stockholders or
members, for breach of any fiduciary duty, solely by reason of any such
activities of any Member or its Affiliates, or of the participation therein by
any officer or director of any Member or its Affiliates.

(ii) To the fullest extent permitted by law, but subject to any contractual
obligations by which the Company or any or all of the Members may be bound from
time to time, none of the Members nor any of its Affiliates shall have a duty to
refrain from doing business with any client, customer or vendor of the Company
or any of the Company’s Affiliates, and without limiting Section 4.03(b), none
of the Members nor any of their Affiliates nor any of their respective officers,
directors or employees shall be deemed to have breached his, her or its
fiduciary duties, if any, to the Company or its Members or to any Affiliate of
the Company or such Affiliate’s stockholders or members solely by reason of
engaging in any such activity. Any member of the board of Evolent Health, Inc.
nominated by a Member pursuant to the Stockholders Agreement may consider both
the interests of such Member and such Member’s obligations hereunder in
exercising such board member’s powers, rights and duties hereunder and as a
director of the Managing Member.

(b) Corporate Opportunities. Subject to any contractual provisions by which the
Company or any or all of the Members or their respective Affiliates may be bound
from time to time, in the event that any Member or any of their Affiliates or
any of their respective officers, directors or employees, acquires knowledge of
a potential transaction or other matter which may be an opportunity for any
Member (or any of its respective Affiliates), on the one hand, and the Company
(or any of its Affiliates), on the other hand, none of the Members nor any of
their Affiliates, officers, directors or employees shall have any duty to
communicate or offer such opportunity to the Company or any of its Affiliates,
and to the fullest extent permitted by law, none of the Members nor any of their
Affiliates, officers, directors or employees shall be liable to the Company or
its Members, or any Affiliate of the Company or such Affiliate’s stockholders or
members, for breach of any fiduciary duty or otherwise, solely by reason of the
fact that such Member or any of its Affiliates, officers, directors or employees
acquires, pursues, or obtains such corporate opportunity for itself, directs
such opportunity to another person, or otherwise does not communicate
information regarding such opportunity to the Company or any of its Affiliates,
and the Company (on behalf of itself and its Affiliates and their respective
stockholders and Affiliates) to the fullest extent permitted by law hereby
waives and renounces any claim that such business opportunity constituted an
opportunity that should have been presented to the Company or any of its
Affiliates.

Section 4.04. Transactions Between Members and the Company. Except as otherwise
provided by Applicable Law, a Member may, but shall not be obligated to, lend
money to the Company, act as a surety or guarantor for the Company, or transact
other business with the Company, and has the same rights and obligations when
transacting business with the Company as a person or entity who is not a Member,
provided such transactions shall be entered into on terms and conditions
customary in arm’s-length transactions between unrelated parties.

Section 4.05. Meeting of Members. Any action permitted or required to be taken
by the Members pursuant to this Agreement may be considered at a meeting of such
Members held not less than ten days after notification thereof shall have been
given by the Managing Member to all Members. Such notification may be given by
the Managing Member, in its discretion, at any time. Any such notification shall
state briefly the purpose, time and place of the meeting. All such meetings
shall be held within or outside the State of Delaware at such reasonable place
as the Managing Member shall designate and during normal business hours, and may
be held by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other. The
Members may vote at any such meeting in person or by proxy. Participation in
such a meeting shall constitute presence in person at such meeting. No notice of
the time, place or purpose of any meeting need be given to any Member who,
either before or after the time of such meeting, waives such notice in writing.
At any meeting of the Members, the Managing Member, whether present in person or
by proxy, shall, except as otherwise provided by law or by this Agreement,
constitute a quorum. Whenever any Company action is to be taken by vote of the
Members at a meeting, it shall be authorized upon receiving the affirmative vote
of the Managing Member. For the avoidance of doubt, Members owning Class B
common units shall not be entitled, with respect to such Class B common units,
to vote on or approve or consent to any action permitted or required to be taken
or any determination required to be made by the Company or the Members,
including the right to vote on or approve or consent to any merger or
consolidation involving the Company, or any amendment to this Agreement, other
than pursuant to Section 14.08.

 

12



--------------------------------------------------------------------------------

Section 4.06. Action by Members Without Meeting. Any action permitted or
required to be taken by the Members pursuant to this Agreement may be effected
at a meeting of the Members or by consent in writing or by electronic
transmission of the Managing Member, with the same effect as if taken at a
meeting of the Members.

Section 4.07. Limited Rights of Members. Other than as provided in this Article
4 and Article 10 (and Article 7 in the case of the Managing Member), no Member,
in such Person’s capacity as a Member, shall have the power or authority to act
for or on behalf of, or to bind, the Company, or to vote at any meeting of the
Members.

ARTICLE 5

DISTRIBUTIONS

Section 5.01. Distributions. To the extent permitted by Applicable Law and
hereunder, distributions to Members may be declared by the Managing Member out
of funds legally available therefor in such amounts and on such terms (including
the payment dates of such distributions) as the Managing Member shall determine
using such record date as the Managing Member may designate; such distribution
shall be made to the Members as of the close of business on such record date on
a pro rata basis in accordance with each Member’s Percentage Interest as of the
close of business on such record date; provided, however, that the Managing
Member shall have the obligation to make distributions as set forth in Sections
5.02 and 10.01; and provided further that, notwithstanding any other provision
herein to the contrary, no distributions shall be made to any Member to the
extent such distribution would render the Company insolvent. For purposes of the
foregoing sentence, insolvency means the inability of the Company to meet its
payment obligations when due. Promptly following the designation of a record
date and the declaration of a distribution pursuant to this Section 5.01, the
Managing Member shall give notice to each Member of the record date, the amount
and the terms of the distribution and the payment date thereof. In furtherance
of the foregoing, the Managing Member shall, to the extent permitted by
Applicable Law and hereunder, have the right in its sole discretion to make
distributions to the Members pursuant to this Section 5.01 in such amounts as
shall enable Evolent Health, Inc. to meet its obligations pursuant to the Tax
Receivables Agreement.

Section 5.02. Distributions for Payment of Income Tax.

(a) On or about each date that is ten (10) Business Days prior to the date on
which estimated U.S. federal income tax payments are required to be made by
calendar year corporate taxpayers (without regard to extensions), the Company
shall make a ratable distribution among the Members, in accordance with their
respective Percentage Interests, of an aggregate amount in cash sufficient to
allow each Member to pay its Assumed Tax Liability, if any, reduced by the
aggregate amount previously distributed for the payment of income tax under this
Article 5 (the “Tax Distributions”).

(b) A final accounting for Tax Distributions shall be made for each taxable year
after the taxable income or loss of the Company has been determined for such
taxable year, and each Member’s Assumed Tax Liability will be recalculated to
reflect such final accounting. To the extent that any Member’s recalculated
Assumed Tax Liability exceeds the aggregate amounts previously distributed to
such Member pursuant to Section 5.02(a), the Company shall promptly thereafter
make a supplemental distribution of cash to the Members pursuant to
Section 5.02(a) until the aggregate amounts distributed to such Member pursuant
to Section 5.02(a) is equal to the recalculated Assumed Tax Liability.

(c) If there are not sufficient funds on hand to distribute the full amount
otherwise required to be distributed pursuant to this Section 5.02, such
distribution shall be made to the extent of the available funds ratably among
the Members in proportion to each Member’s respective Percentage Interest and
the Company shall make future distributions as soon as funds become available to
pay the remaining portion of such distribution ratably among the Members in
accordance with their respective Percentage Interests.

(d) In the event of any audit adjustment by a taxing authority that affects the
calculation of the Company’s taxable income or taxable loss for a given period
or portion thereof after the Effective Time, or in the event the Company files
an amended return which has such effect, each Member’s Assumed Tax Liability
shall be recalculated by giving effect to such audit adjustment or changes
reflected in such amended return, as applicable

 

13



--------------------------------------------------------------------------------

(and by including therein an additional amount that, when distributed to the
Members pursuant to the following sentence, is estimated to be sufficient to
cover any interest or penalties). To the extent that any Member’s recalculated
Assumed Tax Liability exceeds the aggregate amounts previously distributed to
such Member pursuant to Section 5.02, the Company shall make additional Tax
Distributions ratably among the Members in accordance with their respective
Percentage Interests.

Section 5.03. Limitations on Distributions. Notwithstanding anything to the
contrary contained in this Agreement, distributions to Members shall be subject
to the restrictions contained in §18-607 of the Delaware LLC Act.

Section 5.04. Withholding.

(a) Authority to Withhold; Treatment of Withheld Amounts. Each Member hereby
authorizes the Company and the Managing Member on behalf of the Company to
withhold and to pay over, or otherwise to pay, any withholding or other taxes
payable by the Company (pursuant to any provision of United States federal,
state or local or foreign law) with respect to such Member or as a result of
such Member’s participation in the Company; and if and to the extent that the
Company shall be required to withhold or pay any such withholding or other
taxes, such Member shall be deemed for all purposes of this Agreement to have
received a payment from the Company as of the time such withholding or other tax
is paid, which payment shall be deemed to be a distribution with respect to such
Member’s common units in the Company.

(b) Indemnification. Each Member shall, to the fullest extent permitted by
Applicable Law, severally and not jointly indemnify and hold harmless the
Managing Member and each other Person (other than the Company) who is or who is
deemed to be the responsible withholding agent for United States federal, state
or local or foreign income tax purposes against all claims, liabilities and
expenses of whatever nature (other than any claims, liabilities and expenses in
the nature of penalties and accrued interest thereon that result from such
Managing Member’s or such other Person’s gross negligence, willful misconduct or
fraud) relating to the Company’s, the Managing Member’s or such other Person’s
obligation to withhold and to pay over, or otherwise to pay, any withholding or
other taxes payable by the Company or any of its Affiliates with respect to such
Member or as a result of such Member’s participation in the Company.

(c) Refunds. In the event that the Company receives a refund of taxes previously
withheld, the economic benefit of such refund shall be apportioned among the
Members in a manner reasonably determined by the Managing Member to offset the
prior operation of this Section 5.04 in respect of such withheld taxes.

ARTICLE 6

ALLOCATIONS AND TAX MATTERS

Section 6.01. Capital Accounts and Adjusted Capital Accounts.

(a) Establishment of Capital Accounts. There shall be established and maintained
for each Member on the books of the Company a capital account (a “Capital
Account”). Each Member’s Capital Account (a) shall be increased by (i) the
amount of money contributed by such Member to the Company, (ii) the Book Value
of property contributed by that Member to the Company (net of liabilities
secured by the contributed property that the Company is considered to assume or
take subject to under Section 752 of the Code) and (iii) allocations to such
Member of Net Profits and any other items of income or gain allocated to such
Member, and (b) shall be decreased by (i) the amount of money distributed to
such Member by the Company, (ii) the Book Value of property distributed to such
Member by the Company (net of liabilities secured by the distributed property
that such Member is considered to assume or take subject to under Section 752 of
the Code), and (iii) allocations to such Member of Net Losses and any other
items of loss or deduction allocated to such Member. The Capital Accounts shall
also be increased or decreased to reflect a revaluation of Company property
pursuant to paragraph (b) of the definition of Book Value. On the transfer of
all or part of a Member’s common units, the Capital Account of the transferor
that is attributable to the transferred common units shall carryover to the
Permitted Transferee Member in accordance with the provisions of Treas. Reg.
§1.704-1(b)(2)(iv)(1). A Member that has more than one class of common units
shall have a single Capital Account that reflects all such common units.

 

14



--------------------------------------------------------------------------------

(b) Negative Balances; Interest. None of the Members shall have any obligation
to the Company or to any other Member to restore any negative balance in its
Capital Account. No interest shall be paid by the Company on any Capital
Contributions.

(c) No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any distribution
from the Company, except as expressly provided herein.

Section 6.02. Additional Capital Contributions. Subject to Section 3.02, no
Member shall be required to make any additional Capital Contributions to the
Company or lend any funds to the Company, although any Member may agree with the
Managing Member and become obligated to do so.

Section 6.03. Allocations of Net Profits and Net Losses. Subject to
Section 6.04, Net Profits or Net Losses for any Fiscal Year or other period
shall be allocated to the Members in proportion to their respective Percentage
Interests.

Section 6.04. Special Allocations.

(a) Notwithstanding any other provision of this Agreement, the following
allocations shall be made for each Fiscal Year or other period:

(i) Notwithstanding any other provision of this Section 6.04, if there is a net
decrease in Company Minimum Gain during any taxable period, each Member shall be
allocated items of Company income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treas. Reg.
§1.704-2(f), (g)(2) and (j). For purposes of this Section 6.04, each Member’s
Capital Account shall be determined and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Article 6 with respect to such taxable period. This
Section 6.04(a)(i) is intended to comply with the partnership minimum gain
chargeback requirement in Treas. Reg. §1.704-2(f) and shall be interpreted
consistently therewith.

(ii) Notwithstanding the other provisions of this Section 6.04 (other than
6.04(a)(i) above), if there is a net decrease in Member Nonrecourse Debt Minimum
Gain during any taxable period, any Member with a share of Member Nonrecourse
Debt Minimum Gain at the beginning of such taxable period shall be allocated
items of Company income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treas. Reg. §1.704-2(i)(4) and
(j)(2). For purposes of this Section 6.04, each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.04(a), other than Section 6.04(a)(i)
above, with respect to such taxable period. This Section 6.04(a)(ii) is intended
to comply with the Member nonrecourse debt minimum gain chargeback requirement
in Treas. Reg. §1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Except as provided in Sections 6.04(a)(i) and 6.04(a)(ii) above, in the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treas. Reg. §1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by such
Treasury Regulations, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Sections 6.04(a)(i) and 6.04(a)(ii).

(iv) In the event any Member has a deficit balance in its Adjusted Capital
Account at the end of any taxable period, such Member shall be specially
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided, however, that an allocation pursuant to this
Section 6.04(a)(iv) shall be made only if and to the extent that such Member
would have a deficit balance in its Adjusted Capital Account after all other
allocations provided in this Section 6.04(a) have been tentatively made as if
this Section 6.04(a)(iv) were not in this Agreement.

(v) Nonrecourse Deductions for any taxable period shall be allocated to the
Members in accordance with their Percentage Interests.

 

15



--------------------------------------------------------------------------------

(vi) Member Nonrecourse Deductions for any taxable period shall be allocated
100% to the Member that bears the Economic Risk of Loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treas. Reg. §1.704-2(i) or Treas. Reg.
§1.704-2(k). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the
ratios in which they share such Economic Risk of Loss.

(b) Curative Allocation. The allocations set forth in Section 6.04(a) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 6.04(b). Therefore,
notwithstanding any other provision of this Article 6 (other than the Regulatory
Allocations), but subject to the Code and the Treasury Regulations, the Managing
Member shall make such offsetting special allocations of Company income, gain,
loss, or deduction in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement. In
exercising its discretion under this Section 6.04(b), the Managing Member shall
take into account future Regulatory Allocations that, although not yet made, are
likely to offset other Regulatory Allocations previously made.

(c) Notwithstanding any other provisions of this Section 6.04, if, following the
application of Sections 6.04(a) and 6.04(b), the Managing Member determines in
its sole discretion that the allocation provisions in Sections 6.04(a) and
6.04(b) do not reflect the economic arrangements among the Members, then Net
Profits and Net Losses shall, following the application of Sections 6.04(a) and
6.04(b), be allocated in the sole discretion of the Managing Member in a manner
that the Managing Member concludes reflects the economic arrangements of the
Members.

Section 6.05. Allocation for Income Tax Purposes.

(a) Except as provided in Section 6.05(b), 6.05(c) and 6.05(d), each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such items
are allocated for book purposes under Sections 6.03 and 6.04.

(b) The Members recognize that there may be a difference between the Book Value
of a Company asset and the asset’s adjusted tax basis at the time of the
property’s contribution or revaluation pursuant to this Agreement. In such a
case, all items of tax depreciation, cost recovery, amortization, and gain or
loss with respect to such asset shall be allocated among the Members to take
into account the disparities between the Book Values and the adjusted tax basis
with respect to such properties in accordance with the provisions of Sections
704(b) and 704(c) of the Code and the Treasury Regulations under those sections
using the “traditional method” set forth in Treas. Reg. §1.704-3(b); provided,
however, that any tax items not required to be allocated under Section 704(b) or
704(c) of the Code shall be allocated in the same manner as such gain or loss
would be allocated for book purposes under Sections 6.03 and 6.04. Items
allocated under this Section 6.05(b) shall neither be credited nor charged to
the Members’ Capital Accounts.

(c) All items of income, gain, loss, deduction and credit allocated to the
Members in accordance with the provisions hereof and basis allocations
recognized by the Company for federal income tax purposes shall be determined
without regard to any election under Section 754 of the Code that may be made by
the Company; provided, however, such allocations, once made, shall be adjusted
as necessary or appropriate to take into account the adjustments permitted by
Sections 734 and 743 of the Code.

(d) If any deductions for depreciation, cost recovery or depletion are
recaptured as ordinary income upon the sale or other disposition of Company
properties, the ordinary income character of the gain from such sale or
disposition shall be allocated among the Members in the same ratio as the
deductions giving rise to such ordinary income character were allocated.

Section 6.06. Other Allocation Rules. All items of income, gain, loss, deduction
and credit allocable to common units that have been transferred shall be
allocated between the transferor and the transferee based on an interim closing
of the Company’s books (as though the Company’s taxable year had ended).

 

16



--------------------------------------------------------------------------------

Section 6.07. Regulatory Compliance. The foregoing provisions are intended to
comply with Treas. Reg. § 1.704-1(b), and shall be interpreted and applied as
provided in such Treasury Regulations. If the Managing Member shall determine
that the manner in which the Capital Accounts or Adjusted Capital Accounts, or
any increases or decreases thereto, are computed, or the manner in which any
allocations are made under Sections 6.03 and 6.04, should be adjusted in order
to comply with Sections 704(b) and 704(c) of the Code and Treasury Regulations
thereunder, the Managing Member shall make such modifications, provided that the
Managing Member shall not modify the manner of making distributions pursuant to
this Agreement.

Section 6.08. Certain Costs and Expenses. The Company shall (a) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
business of the Company, and (b) in the sole discretion of the Managing Member,
reimburse the Managing Member for any out-of-pocket costs, fees and expenses
incurred by it in connection therewith. To the extent that the Managing Member
reasonably determines in good faith that its expenses are related to the
business conducted by the Company and/or its subsidiaries (including any good
faith allocation of a portion of expenses that so relate to the business of the
Company and/or its subsidiaries and that also relate to other businesses or
activities of the Managing Member), then the Managing Member may cause the
Company to pay or bear all such expenses of the Managing Member, including,
costs of securities offerings not borne directly by Members, compensation and
meeting costs of its board of directors, cost of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes (which are not based on, or measured by,
income); provided that the Company shall not pay or bear any income tax
obligations of the Managing Member; provided further that the payment of Tax
Distributions to the Managing Member shall not be prevented by the foregoing.
Payments under this Section 6.08 are intended to constitute reasonable
compensation for past or present services and are not “distributions” within the
meaning of §18-607 of the Delaware LLC Act.

ARTICLE 7

MANAGEMENT AND CONTROL OF BUSINESS

Section 7.01. Management. (a) The Members shall possess all rights and powers as
provided in the Delaware LLC Act and otherwise by Applicable Law. Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Managing
Member of all such powers and rights conferred on them by the Delaware LLC Act
with respect to the management and control of the Company.

(b) Other than with respect to the actions described in Section 10.01(a), the
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of a Member or the Company (including any officers thereof), and to
delegate by a management agreement or another agreement with, or otherwise to,
other Persons. The Managing Member may authorize any Person (including any
Member or officer of the Company) to enter into and perform any document on
behalf of the Company.

(c) The Managing Member shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

Section 7.02. Certain Covenants. The Managing Member shall not, without the
prior written consent of the Majority Holders, cause the merger of the Company
with or into Evolent Health, Inc. or any other Subsidiary thereof. In the event
of any such merger, the relative economic rights of each class of common units
immediately prior to such merger shall be preserved to the greatest extent
practicable with respect to distributions made to Members in connection with
such merger, taking into consideration legal constraints that may adversely
affect one or more parties to such merger and subject to compliance with
Applicable Law.

 

17



--------------------------------------------------------------------------------

Section 7.03. Investment Company Act. The Managing Member shall use reasonable
best efforts to ensure that the Company shall not be subject to registration as
an investment company pursuant to the Investment Company Act.

ARTICLE 8

OFFICERS

Section 8.01. Officers. The officers of the Company shall be a Chief Executive
Officer, a Treasurer and a Secretary, and unless determined otherwise by the
Managing Member or the Chief Executive Officer, each other officer of Evolent
Health, Inc. shall also be an officer of the Company, with the same title. All
officers shall be appointed by the Managing Member (or by the Chief Executive
Officer to the extent the Managing Member delegates such authority to the Chief
Executive Officer) and shall hold office until their successors are appointed by
the Managing Member (or by the Chief Executive Officer to the extent the
Managing Member delegates such authority to the Chief Executive Officer). Two or
more offices may be held by the same individual. The officers of the Company may
be removed by the Managing Member (or by the Chief Executive Officer to the
extent the Managing Member delegates such authority to the Chief Executive
Officer) at any time for any reason or no reason.

Section 8.02. Other Officers and Agents. The Managing Member may appoint such
other officers and agents as it may deem necessary or advisable, who shall hold
their offices for such terms and shall exercise such powers and perform such
duties as shall be determined from time to time by the Managing Member.

Section 8.03. Chief Executive Officer. The Chief Executive Officer shall be the
chief executive officer of the Company and shall have the general powers and
duties of supervision and management usually vested in the office of a chief
executive officer of a company. He or she shall preside at all meetings of
Members if present thereat. Except as the Managing Member shall authorize the
execution thereof in some other manner, he or she shall execute bonds, mortgages
and other contracts on behalf of the Company.

Section 8.04. Treasurer. The Treasurer shall have the custody of Company funds
and securities and shall keep full and accurate account of receipts and
disbursements in a book belonging to the Company. He or she shall deposit all
moneys and other valuables in the name and to the credit of the Company in such
depositaries as may be designated by the Managing Member or the Chief Executive
Officer. The Treasurer shall disburse the funds of the Company as may be ordered
by the Managing Member or the Chief Executive Officer, taking proper vouchers
for such disbursements. He or she shall render to the Managing Member and the
Chief Executive Officer whenever either of them may request it, an account of
all his or her transactions as Treasurer and of the financial condition of the
Company. If required by the Managing Member, the Treasurer shall give the
Company a bond for the faithful discharge of his or her duties in such amount
and with such surety as the Managing Member shall prescribe.

Section 8.05. Secretary. The Secretary shall give, or cause to be given, notice
of all meetings of Members and all other notices required by Applicable Law or
by this Agreement, and in case of his or her absence or refusal or neglect so to
do, any such notice may be given by any person thereunto directed by the Chief
Executive Officer, or by the Managing Member. He or she shall record all the
proceedings of the meetings of the Company in a book to be kept for that
purpose, and shall perform such other duties as may be assigned to him or her by
the Managing Member or by the Chief Executive Officer.

Section 8.06. Other Officers. Other officers, if any, shall have such powers and
shall perform such duties as shall be assigned to them, respectively, by the
Managing Member or by the Chief Executive Officer.

ARTICLE 9

TRANSFERS OF INTERESTS; ADMITTANCE OF NEW MEMBERS

Section 9.01. Transfer of Common Units. Other than as provided for below in this
Section 9.01 or in Section 9.02, no Member may sell, assign, transfer, grant a
participation in, pledge, hypothecate, encumber or otherwise dispose of (such
transaction being herein collectively called a “Transfer”) all or any portion of
its common units except with the approval of a majority of the board of
directors of the Managing Member (including in such majority at least one
director designee of each of The Advisory Board, TPG and UPMC for so long as
such stockholder has the right to designate at least one director to such board
pursuant to the Stockholders Agreement), which may be granted or withheld in its
sole discretion. Without the approval of a majority of the board of directors

 

18



--------------------------------------------------------------------------------

of the Managing Member (including in such majority at least one director
designee of each of The Advisory Board, TPG and UPMC for so long as such
stockholder has the right to designate at least one director to such board
pursuant to the Stockholders Agreement) (but otherwise in compliance with
Sections 9.01 and 9.02), a Member may, at any time, (a) Transfer any portion of
such Member’s common units pursuant to the Exchange Agreement, and (b) Transfer
any portion of such Member’s common units to a Permitted Transferee of such
Member. Any Transfer of Class B common units to a Permitted Transferee of such
Member must be accompanied by the transfer of an equal number of corresponding
Class B Shares to such Permitted Transferee. Any purported Transfer of all or a
portion of a Member’s common units not complying with this Section 9.01 shall be
void ab initio and shall not create any obligation on the part of the Company or
the other Members to recognize that purported Transfer or to recognize the
Person to which the Transfer purportedly was made as a Member. A Person
acquiring a Member’s common units pursuant to this Section 9.01 shall not be
admitted as a substituted or additional Member except in accordance with the
requirements of Section 9.03, but such Person shall, to the extent of the common
units transferred to it, be entitled to such Member’s (i) share of
distributions, (ii) share of profits and losses, including Net Profits and Net
Losses, and (iii) Capital Account in accordance with Section 6.01(a).
Notwithstanding anything in this Section 9.01 or elsewhere in this Agreement to
the contrary, if a Member Transfers all or any portion of its common units after
the designation of a record date and declaration of a distribution pursuant to
Section 5.01 and before the payment date of such distribution, the transferring
Member (and not the Person acquiring all or any portion of its common units)
shall be entitled to receive such distribution in respect of such transferred
common units.

Section 9.02. Transfer of Evolent Health, Inc.’s Interest. Evolent Health, Inc.
may not Transfer all or any portion of its common units held in the form of
Class A common units at any time, except to the Company as provided herein.

Section 9.03. Recognition of Transfer; Substituted and Additional Members.
(a) No direct or indirect Transfer of all or any portion of a Member’s common
units may be made, and no purchaser, assignee, transferee or other recipient of
all or any part of such common units shall be admitted to the Company as a
substituted or additional Member hereunder, unless:

(i) the provisions of Section 9.01 or Section 9.02, as applicable, shall have
been complied with;

(ii) in the case of a proposed substituted or additional Member (other than a
Permitted Transferee described in clauses (i) through (v) of the definition
thereof) that is (i) a competitor or potential competitor of Evolent Health,
Inc. or the Company or their Subsidiaries, (ii) a Person with whom Evolent
Health, Inc. or the Company or their Subsidiaries has had or is expected to have
a material commercial or financial relationship or (iii) likely to subject
Evolent Health, Inc. or the Company or their Subsidiaries to any material legal
or regulatory requirement or obligation, or materially increase the burden
thereof, in each case as determined by the Managing Member in its sole
discretion, the admission of the purchaser, assignee, transferee or other
recipient as a substituted or additional Member shall have been approved by the
Managing Member;

(iii) the Managing Member shall have been furnished with the documents effecting
such Transfer, in form and substance reasonably satisfactory to the Managing
Member, executed and acknowledged by both the seller, assignor or transferor and
the purchaser, assignee, transferee or other recipient, and the Managing Member
shall have executed (and the Managing Member hereby agrees to execute) any other
documents on behalf of itself and the Members required to effect the Transfer;

(iv) the provisions of Section 9.03(b) shall have been complied with;

(v) the Managing Member shall be reasonably satisfied that such Transfer will
not (A) result in a violation of the Securities Act or any other Applicable Law;
or (B) cause an assignment under the Investment Company Act;

(vi) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such Transfer shall not be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations;

 

19



--------------------------------------------------------------------------------

(vii) the Managing Member shall have received the opinion of counsel, if any,
required by Section 9.03(c) in connection with such Transfer; and

(viii) all necessary instruments reflecting such Transfer and/or admission shall
have been filed in each jurisdiction in which such filing is necessary in order
to qualify the Company to conduct business or to preserve the limited liability
of the Members.

(b) Each substituted Member and additional Member shall be bound by all of the
provisions of this Agreement. Each substituted Member and additional Member, as
a condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement and the Exchange
Agreement or a joinder agreement in customary form), in form and substance
reasonably satisfactory to the Managing Member, as the Managing Member
reasonably deems necessary or desirable to effectuate such admission and to
confirm the agreement of such substituted or additional Member to be bound by
all the terms and provisions of this Agreement with respect to the common units
acquired by such substituted or additional Member. The admission of a
substituted or additional Member shall not require the consent of any Member
other than the Managing Member (if and to the extent such consent of the
Managing Member is expressly required by this Article 9). As promptly as
practicable after the admission of a substituted or additional Member, the books
and records of the Company and Exhibit A shall be changed to reflect such
admission.

(c) As a further condition to any Transfer of all or any part of a Member’s
common units, the Managing Member may, in its discretion, require a written
opinion of counsel to the transferring Member reasonably satisfactory to the
Managing Member, obtained at the sole expense of the transferring Member,
reasonably satisfactory in form and substance to the Managing Member, as to such
matters as are customary and appropriate in transactions of this type,
including, without limitation (or, in the case of any Transfer made to a
Permitted Transferee, limited to an opinion) to the effect that such Transfer
will not result in a violation of the registration or other requirements of the
Securities Act or any other federal or state securities laws. No such opinion,
however, shall be required in connection with a Transfer made pursuant to the
Exchange Agreement.

Section 9.04. Expense of Transfer; Indemnification. All reasonable costs and
expenses incurred by the Managing Member and the Company in connection with any
Transfer of a Member’s common units, including any filing and recording costs
and the reasonable fees and disbursements of counsel for the Company, shall be
paid by the transferring Member. In addition, the transferring Member hereby
indemnifies the Managing Member and the Company against any losses, claims,
damages or liabilities to which the Managing Member, the Company, or any of
their Affiliates may become subject arising out of or based upon any false
representation or warranty made by, or breach or failure to comply with any
covenant or agreement of, such transferring Member or such transferee in
connection with such Transfer.

Section 9.05. Exchange Agreement. In connection with any Transfer of any portion
of a Member’s common units pursuant to the Exchange Agreement, the Managing
Member shall cause the Company to take any action as may be required under the
Exchange Agreement or requested by any party thereto to effect such Transfer
promptly.

Section 9.06. Restrictions on Business Combination Transactions.

(a) The Company shall not be a party to (i) a transaction of any kind that would
result in any Class A common units being held by any Person other than the
Managing Member or (ii) any reorganization, Share Exchange, consolidation,
conversion or merger or any other transaction having an effect on members
substantially similar to that resulting from a reorganization, Share Exchange,
consolidation, conversion or merger (each in this clause (ii), a “Restricted
Transaction”) without the approval of a majority of the board of directors of
the Managing Member (including in such majority at least one director designee
of each of The Advisory Board, TPG and UPMC for so long as such stockholder has
the right to designate at least one director to such board pursuant to the
Stockholders Agreement).

(b) The Company shall not be a party to any Restricted Transaction that includes
or is in conjunction with a transaction involving the disposition, exchange or
conversion of Class A Shares for consideration (collectively, a “Consolidated
Transaction”) unless (i) each holder of Class A Shares and Class B Shares
(together with the corresponding number of Class B common units) is allowed to
participate pro rata in such Consolidated Transaction (as if the Class B Shares
(together with the corresponding number of Class B common units) were exchanged

 

20



--------------------------------------------------------------------------------

immediately prior to such Consolidated Transaction for Class A Shares pursuant
to the Exchange Agreement); and (ii) the gross proceeds payable in respect of
each Class B common unit equals the gross proceeds that would be payable in such
Consolidated Transaction in respect of the Class A Share(s) for which such Class
B common unit was exchanged immediately prior to such Consolidated Transaction
pursuant to the Exchange Agreement.

(c) Nothing in this Section 9.06 shall be deemed to modify any of the rights of
The Advisory Board, TPG or UPMC set forth in the Tax Receivables Agreement.

ARTICLE 10

DISSOLUTION AND TERMINATION

Section 10.01. Dissolution.

(a) The Company shall be dissolved and its affairs wound up upon the occurrence
of any of the following events:

(i) an election by the Managing Member, subject to the consent of the Majority
Holders, to dissolve, wind up or liquidate the Company;

(ii) the sale, disposition or transfer of all or substantially all of the assets
of the Company;

(iii) the entry of a decree of dissolution of the Company under §18-802 of the
Delaware LLC Act; or

(iv) at any time there are no members of the Company, unless the Company is
continued in accordance with the Delaware LLC Act.

(b) In the event of a dissolution pursuant to Section 10.01(a), the relative
economic rights of each class of common units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 10.01(f) in connection with
such dissolution, taking into consideration legal constraints that may adversely
affect one or more parties to such dissolution and subject to compliance with
Applicable Laws.

(c) Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been distributed as provided in this
Section 10.01 and any filings required by the Delaware LLC Act have been made.

(d) Upon dissolution, the Company shall be liquidated and wound up in an orderly
manner in accordance with the provisions of this Section 10.01. The Managing
Member or a Person selected by the Managing Member to act as liquidating
trustee, shall wind up the affairs of the Company pursuant to this Agreement.
The Managing Member or liquidating trustee, as applicable, is authorized,
subject to the Delaware LLC Act, to sell, exchange or otherwise dispose of the
assets of the Company, or to distribute Company assets in kind, as the Managing
Member or liquidating trustee shall determine to be in the best interests of the
Members. The reasonable out-of-pocket expenses incurred by the Managing Member
or liquidating trustee in connection with winding up the Company (including
legal and accounting fees and expenses), all other liabilities or losses of the
Company or the Managing Member or liquidating trustee incurred in accordance
with the terms of this Agreement, and reasonable compensation for the services
of the liquidating trustee shall be borne by the Company. Except as otherwise
required by law and except in connection with any gross negligence or willful
misconduct of the Managing Member or liquidating trustee, the Managing Member or
liquidating trustee shall not be liable to any Member or the Company for any
loss attributable to any act or omission of the Managing Member or liquidating
trustee taken in good faith in connection with the winding up of the Company and
the distribution of Company assets. The Managing Member or liquidating trustee
may consult with counsel and accountants with respect to winding up the Company
and distributing its assets and shall be justified in acting or omitting to act
in accordance with the advice or opinion of such counsel or accountants,
provided that the Managing Member or liquidating trustee shall have used
reasonable care in selecting such counsel or accountants.

 

21



--------------------------------------------------------------------------------

(e) Upon dissolution of the Company, the expenses of liquidation (including
compensation for the services of the liquidating trustee and legal and
accounting fees and expenses) and the Company’s liabilities and obligations to
creditors shall be paid, or reasonable provisions shall be made for payment
thereof, in accordance with Applicable Law, from cash on hand or from the
liquidation of Company properties.

(f) A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and the liquidation of its assets pursuant
to this Section 10.01 to minimize any losses otherwise attendant upon such
winding up. Notwithstanding the generality of the foregoing, within 180 calendar
days after the effective date of dissolution of the Company, the assets of the
Company shall be distributed in the following manner and order: (i) all debts
and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; and (ii) the balance shall be distributed to
the Members in accordance with Section 5.01.

(g) The Managing Member or liquidating trustee shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood and agreed that any such return shall be made solely from
Company assets).

Section 10.02. Termination. The Company shall terminate when all of the assets
of the Company, after payment or reasonable provision for the payment of all
debts, liabilities and obligations of the Company, shall have been distributed
in the manner provided for in this Article 10 and the Certificate shall have
been canceled in the manner required by the Delaware LLC Act.

ARTICLE 11

EXCULPATION AND INDEMNIFICATION

Section 11.01. Exculpation. To the fullest extent permitted by Applicable Law,
and except as otherwise expressly provided herein, no Indemnitee shall be liable
to the Company or any other Indemnitee for any Losses, which at any time may be
imposed on, incurred by, or asserted against, the Company or any other
Indemnitee as a result of or arising out of the activities of the Indemnitee on
behalf of the Company to the extent within the scope of the authority reasonably
believed by such Indemnitee to be conferred on such Indemnitee, except to the
extent such Losses arise out of (i) the Indemnitee’s failure to act in good
faith and in a manner such Indemnitee believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal proceeding, the
Indemnitee’s not having any reasonable cause to believe such conduct was
unlawful, (ii) the Indemnitee’s material breach of this Agreement or any other
Transaction Document, or (iii) the Indemnitee’s gross negligence or willful
misconduct.

Section 11.02. Indemnification. To the fullest extent permitted by Applicable
Law, each of (a) the Members, the Managing Member and their respective
Affiliates, (b) the stockholders, members, managers, directors, officers,
partners, employees and agents of the Members and the Managing Member and their
respective Affiliates, and (c) the officers of the Company (each, an
“Indemnitee”) shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, expenses (including
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative (collectively, “Losses”), which at any
time may be imposed on, incurred by, or asserted against, the Indemnitee as a
result of or arising out of this Agreement, the Company, its assets, business or
affairs or the activities of the Indemnitee on behalf of the Company to the
extent within the scope of the authority reasonably believed to be conferred on
such Indemnitee; provided, however, that the Indemnitee shall not be entitled to
indemnification for any Losses to the extent such Losses arise out of (i) the
Indemnitee’s failure to act in good faith and in a manner such Indemnitee
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal proceeding, the Indemnitee’s not having any
reasonable cause to believe such conduct was unlawful, (ii) the Indemnitee’s
material breach of this Agreement or any other Transaction Document, or
(iii) the Indemnitee’s gross negligence or willful misconduct. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that the Indemnitee acted in a manner specified in clause (i),
(ii) or (iii) above. Any indemnification pursuant to this Article 11 shall be
made only out of the assets of the Company and no Member shall have any personal
liability on account thereof. The Company hereby acknowledges that one or more
Indemnitees may have certain rights to indemnification, advancement of expenses
and/or insurance provided by certain entities who hold an interest in the
Company or the Managing Member and have designated certain directors to serve on
the board of Evolent Health, Inc. (“Designating Stockholders”). The Company
hereby

 

22



--------------------------------------------------------------------------------

agrees, unless Evolent Health, Inc. is the indemnitor of first resort, in which
case, the Company shall be indemnitor of second resort, (i) that the Company is
the indemnitor of first resort (i.e., its obligations to an Indemnitee are
primary and any obligation of the Designating Stockholders or their insurers to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by an Indemnitee is secondary), (ii) that the Company shall
be required to advance the full amount of expenses incurred by an Indemnitee and
shall be liable for the full amount of all expenses, judgments, penalties, fines
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this agreement or any other agreement between the Company and
the Indemnitee, without regard to any rights an Indemnitee may have against the
Designating Stockholders or their insurers, and (iii) that the Company
irrevocably waives, relinquishes and releases the Designating Stockholders from
any and all claims against the Designating Stockholders for contribution,
subrogation or any other recovery of any kind in respect thereof.

Section 11.03. Expenses. Expenses (including reasonable legal fees and expenses)
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding described in Section 11.02 shall, from time to time, be advanced by
the Company prior to the final disposition of such claim, demand, action, suit
or proceeding, upon receipt by the Company of an undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in this Article 11;
provided that such undertaking shall be unsecured and interest free and shall be
accepted without regard to an Indemnitee’s ability to repay amounts advanced and
without regard to an Indemnitee’s entitlement to indemnification.

Section 11.04. Non-Exclusivity. The indemnification and advancement of expenses
set forth in this Article 11 shall not be exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any statute, the Delaware LLC Act, this Agreement, any other agreement, a policy
of insurance or otherwise. The indemnification and advancement of expenses set
forth in this Article 11 shall continue as to an Indemnitee who has ceased to be
a named Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person.

Section 11.05. Insurance. The Company may purchase and maintain insurance on
behalf of the Indemnitees against any liability asserted against them and
incurred by them in such capacity, or arising out of their status as
Indemnitees, whether or not the Company would have the power to indemnify them
against such liability under this Article 11.

ARTICLE 12

ACCOUNTING AND RECORDS; TAX MATTERS

Section 12.01. Accounting and Records. The books and records of the Company
shall be made and maintained, and the financial position and the results of its
operations recorded, at the expense of the Company, in accordance with such
method of accounting as is determined by the Managing Member. The books and
records of the Company shall reflect all Company transactions and shall be made
and maintained in a manner that is appropriate and adequate for the Company’s
business.

Section 12.02. Tax Returns. The Company shall prepare and timely file all U.S.
federal, state and local and foreign tax returns required to be filed by the
Company. Unless otherwise agreed by the Managing Member, any income tax return
of the Company shall be prepared by an independent public accounting firm of
recognized national standing selected by the Managing Member. Each Member shall
furnish to the Company all pertinent information in its possession relating to
the Company’s operations that is necessary to enable the Company’s tax returns
to be timely prepared and filed. Unless otherwise extended by the Members, the
Company shall deliver to each Member within 45 days after the end of the
applicable Fiscal Year a Schedule K-1 together with such additional information
as may be reasonably required or requested by the Members in order to file their
U.S. federal income tax, state tax, and local tax returns reflecting the
Company’s operations and the operations of any of its Subsidiaries. In the event
of an extension, (i) the Board shall nevertheless use reasonable best efforts to
provide each Member within 90 days after the end of the applicable Fiscal Year a
Schedule K-1 together with such additional information as may be reasonably
required or requested by the Members in order to file their U.S. federal income
tax, state tax, and local tax returns reflecting the Company’s operations and
the operations of any of its Subsidiaries and (ii) the Company shall use
reasonable best efforts to provide each Member with an estimate of the net
taxable income of the Company allocated to (or reasonably estimated to be
allocated to) such member for a Fiscal Year, together with an estimate of the
state apportionment of such income, within 45 days after the end of the
applicable Fiscal Year. The Company shall bear the costs of the preparation and
filing of its tax returns.

 

23



--------------------------------------------------------------------------------

Section 12.03. Tax Partnership. Neither the Company nor any Member shall make an
election for the Company to be excluded from the application of the provisions
of subchapter K of chapter 1 of subtitle A of the Code or any similar provisions
of applicable state law or to be classified as other than a partnership pursuant
to Treas. Reg. §301.7701-3.

Section 12.04. Tax Elections. The Managing Member shall, on behalf of the
Company, make or cause to be made the following elections on the appropriate
forms or tax returns:

(a) to adopt the calendar year as the Company’s taxable year or Fiscal Year, if
permitted under the Code;

(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the U.S. federal income tax method;

(c) to elect to amortize the organizational expenses of the Company as permitted
by Section 709(b) of the Code;

(d) as required by the Tax Receivables Agreement, to make and maintain an
election under Section 754 of the Code with respect to the Company (and to cause
each entity in which the Company has directly or indirectly invested to make and
maintain such an election under Section 754 of the Code), which elections shall
be in effect for each Fiscal Year or portions thereof in which (i) the Company
or any such investee entity is a partnership for U.S. federal income tax
purposes and (ii) any Member Transfers Class B common units pursuant to the
Exchange Agreement; provided, however, that an additional election under
Section 754 of the Code shall be timely made in the event of a termination of
the Company or any investee entity under Section 708 of the Code so that the
Company and any such investee entity has in effect an election under Section 754
of the Code with respect to all taxable years or portions thereof for so long as
the Company and any such investee entity is classified as a partnership for U.S.
federal income tax purposes; and

(e) any other election the Managing Member may deem appropriate and in the best
interests of the Members.

Section 12.05. Tax Matters Member.

(a) The Managing Member shall be the “tax matters partner” of the Company as
defined in Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax
Matters Member shall take such action as may be necessary to cause to the extent
possible each other Member to become a notice partner within the meaning of
Section 6231 (a)(8) of the Code. The Tax Matters Member shall inform each other
Member of all significant matters that may come to its attention in its capacity
as Tax Matters Member by giving notice thereof on or before the fifth day after
becoming aware thereof and, within that time, shall forward to each other Member
copies of all significant written communications it may receive in that
capacity.

(b) Any cost or expense incurred by the Tax Matters Member in connection with
its duties, including the preparation for or pursuance of administrative or
judicial proceedings, shall be paid by the Company.

(c) Any Member that enters into a settlement agreement with respect to any
partnership item (within the meaning of Section 6231(a)(3) of the Code) shall
use reasonable best efforts to notify the other Members of such settlement
agreement and its terms within 90 days from the date of the settlement.

(d) Each Member shall use commercially reasonable efforts to notify the other
Members prior to filing a request pursuant to Section 6227 of the Code for an
administrative adjustment of partnership items for any taxable year. If the
Managing Member consents to the requested adjustment, the Tax Matters Member
shall file the request for the administrative adjustment on behalf of the
Members. If such consent is not obtained within 30 days from such notice, or
within the period required to timely file the request for administrative
adjustment, if shorter, any Member, including the Tax Matters Member, may file a
request for administrative adjustment on its own behalf. Any Member intending to
file a petition under Section 6226 or 6228 of the Code or other Section of the
Code with

 

24



--------------------------------------------------------------------------------

respect to any item involving the Company shall use commercially reasonable
efforts to notify the other Members of such intention and the nature of the
contemplated proceeding. In the case where the Tax Matters Member is the Member
intending to file such petition on behalf of the Company, such notice shall be
given within a reasonable period of time to allow the other Members to
participate in the choosing of the forum in which such petition will be filed.

(e) If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall use commercially reasonable
efforts to give reasonable notice under the circumstances to the other Members
of such intent and the manner in which the Member’s intended treatment of an
item is (or may be) inconsistent with treatment of that item by the other
Members.

ARTICLE 13

ARBITRATION

The Members shall attempt in good faith to resolve all claims, disputes and
other disagreements arising hereunder or under the Exchange Agreement (each, a
“Dispute”) by negotiation. If a Dispute cannot be resolved in such manner, such
Dispute shall, at the request of any party, after providing written notice to
the other parties to the Dispute, be submitted to arbitration in the City of New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The proceeding shall be confidential.
The party initially asserting the Dispute (the “Initiating Party”) shall notify
the other party (the “Responding Party”) of the name and address of the
arbitrator chosen by the Initiating Party and shall specifically describe the
Dispute in issue to be submitted to arbitration. Within 30 days of receipt of
such notification, the Responding Party shall notify the Initiating Party of its
answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decision. Any decision of the arbitrators shall
(a) be rendered in writing and shall bear the signatures of at least two
arbitrators, and (b) identify the members of the Panel. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence. The parties shall cause to be kept a record of the
proceedings of any matter submitted to arbitration hereunder.

ARTICLE 14

MISCELLANEOUS PROVISIONS

Section 14.01. Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement and understanding by the Members and
the Company with respect to the subject matter hereof and supersede any prior
agreement or understanding by the Members with respect to such subject matter.

Section 14.02. Binding on Successors. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 14.03. Managing Member’s Business. Evolent Health, Inc., as the sole
Managing Member of the Company, hereby agrees that it (a) will not conduct any
business other than the management and ownership of the Company and its
Subsidiaries and (b) shall not own any other assets (other than on a temporary
basis).

 

25



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Evolent Health, Inc. may take such actions and
own such assets as are necessary or appropriate to comply with Applicable Law,
including compliance with its responsibilities as a public company under the
U.S. federal securities laws, incur indebtedness and take any other action or
own any other asset that the board of directors of Evolent Health, Inc.
determines in good faith is in the best interest of the Company.

Section 14.04. Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of Delaware without regard to conflicts of law principles
thereof.

Section 14.05. Headings. All headings herein are inserted only for convenience
and ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

Section 14.06. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
illegal, invalid or unenforceable, the remainder of this Agreement or the
application of such provision to other persons or circumstances shall not be
affected thereby.

Section 14.07. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to the Company or any Member shall be in writing
and shall be delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 14.07) or nationally
recognized overnight courier, addressed to such Member at the address or
facsimile number set forth in Exhibit A hereto, or below with respect to the
Company, or such other address or facsimile number as may hereafter be
designated in writing by such party to the other parties:

If to the Company, to:

Evolent Health LLC

800 N. Glebe Road, Suite 500

Arlington, VA 22203

Facsimile No.: (571) 389-6001

Attention: Jonathan Weinberg

with a copy (which shall not constitute notice to the Company) to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Telephone: (212) 474-1000

Facsimile: (212) 474-3700

Attention: William V. Fogg

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 14.07, if sent prior to 5:00 p.m. in the place
of receipt and such day is a Business Day; otherwise, such Notice shall be
deemed not to have been received until the next succeeding Business Day.

Section 14.08. Amendments. This Agreement may be amended (including, for
purposes of this Section 14.08, any amendment effected directly or indirectly by
way of a merger or consolidation of the Company) or waived, in whole or in part,
by the Managing Member; provided, however, that (i) to the extent any amendment
or waiver, including any amendment or waiver of the Exhibits attached hereto,
would disproportionately and adversely affect the rights of any Member holding
Class B common units compared with the rights of any other Member holding Class
B common units, such amendment or waiver may only be made by the Managing Member
upon the prior written consent of such disproportionately and adversely affected
Member, (ii) to the extent any amendment or waiver, including any amendment or
waiver of the Exhibits attached hereto, would disproportionately and adversely
affect the rights of holders of Class B common units compared with the rights of
holders of Class A common units or any other series or class of common unit,
such amendment or waiver may only be made by the Managing Member upon the prior
written consent of The Advisory Board and TPG (only to the extent they hold any
Class B common units) and their respective Permitted Transferees, (iii) to the
extent any amendment or waiver, including any amendment or waiver of the
Exhibits attached hereto, would disproportionately and adversely affect the
rights

 

26



--------------------------------------------------------------------------------

of holders of Class A common units compared with the rights of holders of Class
B common units or any other series or class of common unit, such amendment or
waiver may only be made by the Managing Member upon the approval of a majority
of the board of directors of the Managing Member (including in such majority at
least one director designee of each of The Advisory Board, TPG and UPMC for so
long as such stockholder has the right to designate at least one director to
such board pursuant to the Stockholders Agreement), (iv) the following
provisions may not be amended by the Managing Member in any manner adverse to a
Member holding Class B common units without the prior written consent of The
Advisory Board and TPG (only to the extent they hold any Class B common units)
and their respective Permitted Transferees: Section 5.01, Section 5.02, Article
6, Section 7.02, Section 9.03(a)(vi), Section 12.02, Section 12.03 and
Section 12.04(d), and (v) so long as any Class B common units remain
outstanding, neither Section 9.01 nor Section 9.06 may be amended without the
approval of a majority of the board of directors of the Managing Member
(including in such majority at least one director designee of each of The
Advisory Board, TPG and UPMC for so long as such stockholder has the right to
designate at least one director to such board pursuant to the Stockholders
Agreement).

Section 14.09. Consent to Jurisdiction. Subject to Article 13, the parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought and
maintained exclusively in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York located in
the County of New York. Each of the parties irrevocably consents to submit to
the personal jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding. Process in any such
suit, action or proceeding in such courts may be served, and shall be effective,
on any party anywhere in the world, whether within or without the jurisdiction
of any such court, by any of the methods specified for the giving of Notices
pursuant to Section 14.07. Each of the parties irrevocably waives, to the
fullest extent permitted by law, any objection or defense that it may now or
hereafter have based on venue, inconvenience of forum, the lack of personal
jurisdiction and the adequacy of service of process (as long as the party was
provided Notice in accordance with the methods specified in Section 14.07) in
any suit, action or proceeding brought in such courts.

Section 14.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 14.11. Tax Receivables Agreement. The Tax Receivables Agreement shall be
treated as part of this Agreement as described in Section 761(c) of the Code,
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
with respect to payments to a Member with respect to an Exchange (as defined in
the Tax Receivables Agreement) by such Member.

[Signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Evolent Health, Inc. and the Members named
below have duly executed this Agreement as of the date first written above.

 

EVOLENT HEALTH LLC By:

/s/ Jonathan Weinberg

Name: Jonathan Weinberg Title: General Counsel EVOLENT HEALTH, INC. By:

/s/ Jonathan Weinberg

Name:

Jonathan Weinberg

Title:

General Counsel

THE ADVISORY BOARD COMPANY By:

/s/ Evan Farber

Name:

Evan Farber

Title:

General Counsel and Corporate Secretary

TPG EAGLE HOLDINGS, L.P. By:

/s/ Ronald Cami

Name: Ronald Cami Title: Vice President PTOLEMY CAPITAL, LLC By:

/s/ Mitchell Otolski

Name: Mitchell Otolski Title: Agent

 

[Signature Page to Operating Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name and Address of Member

   Number of Class A
Common Units      Number of Class B
Common Units      Percentage Interest  

Evolent Health, Inc.

800 N. Glebe Road, Suite 500

Arlington, Virginia 22203

     41,451,748         0         70.3 % 

The Advisory Board Company

2445 M. Street, NW

Washington, D.C. 20037

     0         5,208,688         8.8 % 

TPG Eagle Holdings, L.P.

c/o TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

     0         11,289,668         19.1 % 

Ptolemy Capital, LLC

1250 Prospect St, Suite 200

La Jolla, California 92037

Attention: Michael R. Stone

    

 

0

 

  

 

    

 

1,026,240

 

  

 

    

 

1.7

 

% 

 

Total

           100 % 